Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 1 of 21




  SCHEDULE
     A
 Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 2 of 21



                                     SCHEDULE A

                            AUTHORITY FOR THE TAKING


          The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note; and the Act of Congress approved March 23, 2018, as Public Law 115-

141, div. F, tit. II, 132 Stat. 348, which appropriated the funds that shall be used for the

taking.
Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 3 of 21




  SCHEDULE
      B
 Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 4 of 21



                                     SCHEDULE B

                                   PUBLIC PURPOSE



       The public purpose for which said property is taken is to construct, install, operate,

and maintain roads, fencing, vehicle barriers, security lighting, cameras, sensors, and

related structures designed to help secure the United States/Mexico border within the State

of Texas.
Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 5 of 21




  SCHEDULE
     C
 Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 6 of 21



                                      SCHEDULE C

                                 LEGAL DESCRIPTION

                                   Hidalgo County, Texas

Tract: RGV-WSL-8002
Owner: Gerardo Martinez, et al.
Acres: 12.559

As identified in the Gift Warranty Deed, Document #: 2014-2568072, recorded on
December 3, 2014 in the deed records of Hidalgo County:

Being a 12.559 acre (547.070.04 square feet) parcel of land, being out of the Juan José
Ynojosa de Ballí Survey, Abstract No. 54, Hidalgo County, Texas, being out of Lot 5,
Block 72 and Lot 8, Block 73 of Capisallo District Subdivision recorded in Volume P, Page
227, Map Records of Hidalgo County, Texas, being out of a called 31 acre tract conveyed
to Gerardo Martinez by Gift Warranty Deed recorded in Instrument No. 2014-2568072,
Official Records of Hidalgo County, Texas (“Tract Three”) and being out of a tract of land
conveyed to Gerardo Martinez by Gift Warranty Deed recorded in Instrument No. 2014-
2568072, Official Records of Hidalgo County, Texas (“Tract Five”), said parcel of land
being more particularly described by metes and bounds as follows;

Beginning at a set 5/8” rebar with a “MDS” aluminum disk capped survey marker stamped
with the following description: “POC RGV-WSL-8000 8002”, said point being in the
southwest line of a called 14.35 acre tract conveyed to Hidalgo & Cameron Counties Water
Control & Improvement District No. 9 by Deed recorded in Volume 314, Page 62, Deed
Records of Hidalgo County, Texas, said point being at the north corner of Martinez “Tract
Five”, the southeast corner of a called 135.1 acre tract conveyed to Hidalgo & Cameron
Counties Water Control & Improvement District No. 9 by Warranty Deed recorded in
Volume 443, Page 567, Deed Records of Hidalgo County, Texas, the northwest corner of
a called 15.43 acre river levee right-of-way conveyed to the United States of America by
Easement Deed recorded in Volume 420, Page 594, Deed Records of Hidalgo County,
Texas (“Tract No. 1”) and the northeast corner of a called 2.68 acre river levee right-of-
way conveyed to the United States of America by Easement Deed recorded in Volume 420,
Page 596, Deed Records of Hidalgo County, Texas (“Tract No.1”), said point having the
coordinates of N=16548982.198, E=1179447.651;

Thence: S 21-34-00 E (Southeasterly, Record), continuing along the southwest line of the
14.35 acre tract, the northeast line of Martinez “Tract Five”, the southwest line of the 15.43
acre river levee right-of-way and the northeast line of the 2.68 acre river levee right-of-
way, passing at 199.98’ the southeast corner of the 2.68 acre river levee right-of-way and
the southwest corner of the 15.43 acre river levee right-of-way, continuing for a total
distance of 244.07’ to a set 5/8” rebar with a “MDS” aluminum disk capped survey marker
stamped with the following description: “RGV-WSL-8000-48=8002-2” for the southeast
 Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 7 of 21



corner of Tract RGV-WSL-8002, said point being in the southwest line of the 14.35 acre
tract and the northeast line of Martinez “Tract Five”;

Thence: S 68-18-46 W, departing the southwest line of the 14.35 acre tract, over and across
Martinez “Tract Five”, passing at 583.77’ the southwest line of Martinez “Tract Five” and
the northeast line of the 31 acre tract, passing at 641.39’ the east line of a called 8.06 acre
river levee right-of-way conveyed to the United States of America by Easement Deed
recorded in Volume 425, Page 16, Deed Records of Hidalgo County, Texas (“Tract No.
4”), continuing for a total distance of 770.98’ to a set 5/8” rebar with a “MDS” aluminum
disk capped survey marker stamped with the following description: “RGV-WSL-8002-3”
for the south corner of Tract RGV-WSL-8002, said point being within the 31 acre tract and
the 8.06 acre river levee right-of-way;

Thence: N 55-59-00 W, over and across the 31 acre tract and the 8.06 acre river levee
right-of-way, passing at 635.01’ the west line of the 8.06 acre river levee right-of-way,
continuing for a total distance of 1186.23’ to a set 5/8” rebar with a “MDS” aluminum disk
capped survey marker stamped with the following description: “RGV-WSL-8001-1=8002-
4” for the southwest corner of Tract RGV-WSL-8002, said point being in the west line of
the 31 acre tract and the east line of a called 49.6 acre tract conveyed to Fuller Farms by
Warranty Deed recorded in Instrument No. 1971-19289, Official Records of Hidalgo
County, Texas (“Tract II”);

Thence: N 00-50-00 W, with the west line of the 31 acre tract and the east line of the 49.6
acre tract, passing at 110.90’ the southwest corner of a called 0.64 acre river levee right-
of-way conveyed to the United States of America by Easement Deed recorded in Volume
425, Page 16, Deed Records of Hidalgo County, Texas (“Tract No. 3”) and the southeast
corner of a called 3.85 acre river levee right-of-way conveyed to the United States of
America by Easement Deed recorded in Volume 434, Page 554, Deed Records of Hidalgo
County, Texas (“Tract No. 1”), passing at 171.71’ the northwest corner of the 0.64 acre
river levee right-of-way and the southwest corner of a called 4.54 acre river levee right-of-
way conveyed to the United States of America by Easement Deed recorded in Volume 425,
Page 16, Deed Records of Hidalgo County, Texas (“Tract No. 2”), continuing for a total
distance of 355.61’ to northwest corner of the 31 acre tract and southwest corner of Hidalgo
& Cameron Counties Water Control & Improvement District No. 9, 11.79 acres recorded
in Volume 443, Page 568 Deed Records Hidalgo County, Texas, and east line of 49.6 acre
tract;

Thence: departing the east line of the 3.85 acre river levee right-of-way, east line of 49.6
acre tract, with north line of 31 acre tract and south line 11.79 acre tract the following
courses and distances:

• S 56-06-00 E, a distance of 785.10’ to a point;
• N 33-54-00 E, a distance of 50.00’ to a point;
• S 56-06-00 E, a distance of 340.00’ to a point;
• S 33-54-00 W, a distance of 50.00’ to a point;
 Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 8 of 21



• S 56-06-00 E, a distance of 164.90’ to a point for southeast corner of 11.79 acre tract,
southwest corner of 135.1 acre tract, northeast corner of a 31 acre tract and northwest
corner of Martinez “Tract Five”;

Thence: N 68-42-15 E, along north line of Martinez “Tract Five” and south line of 135.1
acre tract a distance of 581.38’ to the Place of Beginning.


Note: All bearings, distances, and coordinates are referenced to the Texas State Plane
Coordinate System, South Zone grid (SPCS 4205) NAD83. Values may be converted to
ground values using a combined scale factor of 1.000040000.
Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 9 of 21




  SCHEDULE
      D
Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 10 of 21



                             SCHEDULE D

                                 PLAT




                       LAND TO BE CONDEMNED
Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 11 of 21



                         SCHEDULE D (Cont’d)




                       LAND TO BE CONDEMNED
Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 12 of 21



                         SCHEDULE D (Cont’d)




                       LAND TO BE CONDEMNED
Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 13 of 21



                         SCHEDULE D (Cont’d)




                       LAND TO BE CONDEMNED
Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 14 of 21



                         SCHEDULE D (Cont’d)




                       LAND TO BE CONDEMNED
Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 15 of 21




    SCHEDULE
        E
Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 16 of 21



                                      SCHEDULE E

                                     ESTATE TAKEN

                                  Hidalgo County, Texas

Tract: RGV-WSL-8002
Owner: Gerardo Martinez, et al.
Acres: 12.559

       The estate taken is fee simple, subject to existing easements for public roads and
highways, public utilities, railroads, and pipelines; and subject to all interests in minerals
and appurtenant rights for exploration, development, production and removal of said
minerals;
       Reserving to the owners of the lands identified as “Tract Three” and “Tract Five”
in Schedule C and Schedule D reasonable access to and from the owners’ lands lying
between the Rio Grande River and the border barrier through opening(s) or gate(s) in the
border barrier between the westernmost mark labeled “Beginning” and the easternmost
mark labeled “Ending” depicted on the map below;
       Excepting and excluding all interests in water rights and water distribution and
drainage systems, if any, provided that any surface rights arising from such water rights
or systems are subordinated to the United States’ construction, operation and maintenance
of the border barrier.
                       Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 17 of 21

                                                                                                          Border Infrastructure
                                                                                                                 Project

                                                                                                                             RGV-02
                                                                                                                       WSL-8000-8007

                                                                                                                                                                                                            Willacy

                                                                                                          Starr




                                                                                                                                                         Hidalgo


                                                                                                                                                                                                            Cameron




                                                                                                 Ending                                                                                         WSL-8000-8007


                                                                                                 ^

                                                                                                                    Hidalgo County,
                                                                                                                         Texas
Beginning
      ^
                                                                                                                    Legend
                                                                                                                                                     Tracts
            WSL-8002
                                                                                                                                                     ParentTracts




                                                                                                                0
                                                                                                                                     ²                   900                                      1,800
                                                                                                                                                                                                     Feet
                                                                                                                                                   1 inch = 456 feet
                                                                                                          Warning: This document is FOR OF FICIAL USE ONLY (FOUO).
                                                                                                          It contains information that may be ex empt from public release under the Freedom of Information Act (S
                                                                                                          U.S.C. 552). It is to be c ontrolled, stored, handled, transmitted, distributed, and disposed of in
                                                                                                          ac cordanc e w ith DH S polic y relating to FOUO inform ation and is not to be released to the public or
                                                                                                          other personnel who do not have a valid "need-to-know " w ithout prior approval of an authorized DHS
                                                                                                          offic ial.



                                                                                                                                          December 4, 2019
Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 18 of 21




    SCHEDULE
        F
Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 19 of 21



                                     SCHEDULE F

                        ESTIMATE OF JUST COMPENSATION
          The sum estimated as just compensation for the land being taken is NINETY

THREE THOUSAND FOUR HUNDRED AND FORTY NINE DOLLARS AND NO/100

($93,449.00), to be deposited herewith in the Registry of the Court for the use and benefit

of the persons entitled thereto.
Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 20 of 21




     SCHEDULE
        G
Case 7:19-cv-00405 Document 2-1 Filed on 12/06/19 in TXSD Page 21 of 21
